      Case 5:17-cv-03579-SVK Document 138 Filed 04/21/21 Page 1 of 3

                                                                        ISTRIC
                                                                   TES D      TC
 1   Robert Kopelson, Esq. (SBN 83523)                           TA




                                                                                                     O
                                                             S
     Law Office of Robert B. Kopelson




                                                                                                      U
                                                           ED




                                                                                                       RT
 2   75 E. Santa Clara Street, Suite 1180
                                                                             TED




                                                       UNIT
     San Jose, CA 95113
 3   Telephone: (408) 293-4000                                           GRAN




                                                                                                             R NIA
     Facsimile: (408) 293-8369
 4   Email: kopelaw@hotmail.com




                                                        NO
                                                                                                Keulen
 5   Steven L. Derby, Esq. (SBN 148372)                                              a n va n




                                                                                                             FO
                                                                                us
                                                                     J u d ge S
     Anthony E. Goldsmith, Esq. (SBN 125621)




                                                         RT




                                                                                                         LI
 6   Celia McGuinness, Esq. (SBN 159420)
                                                                ER




                                                            H




                                                                                                     A
     DERBY McGUINNESS & GOLDSMITH LLP
                                                                     N                                   C
 7   1999 Harrison Street, Suite 1800                                    D IS T IC T              OF
     Oakland, CA 94612                                                         R
 8   Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
 9   Email: info@dmglawfirm.com

10   Attorney for Plaintiff
     CRISTINA MENDOZA
11
     *Defendants and their respective counsel listed after the caption
12

13
                                 UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   CRISTINA MENDOZA,                                CASE NO. 5:17-cv-03579 SVK
                                                      Civil Rights
17                          Plaintiff,
          v.
18                                                    JOINT STATEMENT RE STATUS OF
     HUDSON SKYPORT PLAZA, LLC, a                     SETTLEMENT
19   Delaware limited liability company,
     HUDSON SKYPORT PLAZA LAND,
20   LLC, a Delaware limited liability company,
     HUDSON PACIFIC PROPERTIES, INC.,
21   a Maryland corporation HUDSON
     PACIFIC PROPERTIES, L.P., a Maryland
22   limited partnership, SKYPORT PLAZA
     OWNERS ASSOCIATION, a California
23   nonprofit mutual benefit association,
     PACIFIC GAS & ELECTRIC
24   COMPANY, a California registered
     domestic stock corporation and DOES 1-
25   100

26                          Defendants.

27

28

     JOINT STATEMENT RE STATUS OF SETTLEMENT
     CASE NO. 5:17-cv-03579 SVK
       Case 5:17-cv-03579-SVK Document 138 Filed 04/21/21 Page 2 of 3



 1   DAVID M. McLAUGHLIN (SBN 131973)
      JAMIE F. MARTINEZ (SBN 303927)
 2   ROPERS MAJESKIPC
     1001 Marshall Street, Suite 500
 3   Redwood City, CA 94063-2052
     Telephone:    (650) 364-8200
 4   Facsimile:    (650) 780-1701
     Email:        david.mclaughlin@ropers.com
 5                 jamie.martinez@ropers.com

 6   Attorneys for Defendants
     HUDSON SKYPORT PLAZA, LLC, a Delaware limited liability company, HUDSON
 7   SKYPORT PLAZA LAND, LLC, a Delaware limited liability company, HUDSON PACIFIC
     PROPERTIES, INC., a Maryland corporation and HUDSON PACIFIC PROPERTIES L.P., a
 8   Maryland limited partnership

 9
     DAVID J. GIBSON (SBN 272516)
10   dgibson@albblaw.com
     DANTE R. TAYLOR (SBN 303391)
11   dtaylor@albblaw.com
     LAGASSE BRANCH BELL + KINKEAD LLP
12   1 Sansome Street, 35th Floor
     San Francisco, CA 94104
13   Telephone: (628) 222-5870
     Facsimile: (628) 222-5872
14
     Attorneys for Defendant
15   SKYPORT PLAZA OWNERS ASSOCIATION

16          On February 10, 2021, the parties reported that this matter was settled through mediation.

17   The settlement included resolution of Plaintiff’s, SKYPORT PLAZA OWNERS ASSOCIATION

18   and HUDSON SKYPORT PLAZA, LLC’s claims against Defendant PACIFIC GAS &

19   ELECTRIC (PG & E) in bankruptcy. At this time, final settlement documents have been executed

20   by all parties and all settlement monies have been paid with the exception of PG & E’s payment

21   to Plaintiff. That payment is expected in the next 60-90 days.

22          Therefore, the Parties jointly request that the court continue this order to show cause

23   without dismissing the action for at least 90 days with the firm expectation that the matter can be

24   dismissed before then.

25   Dated: April 21, 2021                       DERBY, McGUINNESS & GOLDSMITH, LLC

26

27                                                 __/s/ Steven L. Derby____________________
                                                   By: Steven L. Derby, Esq.
28                                                 Attorneys for Plaintiff

      JOINT STATEMENT RE STATUS OF SETTLEMENT
      CASE NO. 5:17-cv-03579 SVK                   -2-
       Case 5:17-cv-03579-SVK Document 138 Filed 04/21/21 Page 3 of 3



 1                                              CHRISTINA MENDOZA

 2

 3   Dated: April 21, 2021                      ROPERS MAJESKI PC
 4

 5                                               __/s/ David M. McLaughlin___________________
                                                By: David M. McLaughlin, Esq.
 6                                              HUDSON SKYPORT PLAZA, LLC, a Delaware
                                                limited liability company, HUDSON SKYPORT
 7
                                                PLAZA LAND, LLC, a Delaware limited liability
 8                                              company, HUDSON PACIFIC PROPERTIES, INC.,
                                                a Maryland corporation and HUDSON PACIFIC
 9                                              PROPERTIES, L.P. a Maryland limited partnership
10
     Dated: April 21, 2021
11
                                                LAGASSE BRANCH BELL + KINKEAD LLP
12

13                                              __/s/ David J. Gibson________________________
                                                By: David J. Gibson, Esq.
14                                              Attorneys for Defendant
15                                              SKYPORT PLAZA OWNERS ASSOCIATION

16

17

18

19

20

21

22

23

24

25

26

27

28

      JOINT STATEMENT RE STATUS OF SETTLEMENT
      CASE NO. 5:17-cv-03579 SVK                -3-
